Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application. 

Claim Objections
Claims 3 and 15 are objected to because of the following informalities: The claims recite “…independent Gamma distributions to restrict the set of parameters to be learned to positive values. where…” The use of a period in the middle of a claim is improper. The examiner recommends the claim be amended to recite, “…independent Gamma distributions to restrict the set of parameters to be learned to positive values, where…” Appropriate correction is required.

Claims 4 and 16 are objected to because of the following informalities: The claims refer to “…the object variable y”, but there is no previously claimed “object variable y.” The examiner believes the applicant intended to refer to the “objective variable y” cited in claims 1 and 13. For the purposes of examination, the examiner has interpreted the claims as “…repeating the method to predict another objective variable y' as another property of the compound relative to a different prediction function than that used to predict the objective variable y.” Appropriate correction is required.

Claims 6 and 18 are objected to because of the following informalities:  The claims contain a minor grammatical error “…forming a new compound based on the prediction of the objective a constituent element of the new compound.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 6 claims a computer implemented method comprising “forming a new compound based on the prediction of the objective variable y as constituent element of the new compound.” In the present state of the claim, the examiner understands “forming a new compound” to require the actual, physical creation of a compound, and not simply the creation of a theoretical, predicted compound stored in computer memory. The specification of the application discloses a manufacturing system capable of performing a generic manufacturing process at paragraph 0061. However, the applicant does not disclose a method by which a hardware processor would be capable of “forming a new compound”, as understood above, in such a way as to reasonably convey to one skilled in the relevant art that the applicant had, in their possession, such an invention.
Claim 18 claims a computer program product causing a computer to perform a method corresponding to the method of claim 6. Claim 18 is rejected for the same reasons as claim 6. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-7, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 6 requires a computer implemented method comprising “forming a new compound based on the prediction of the objective variable y as constituent element of the new compound.” The examiner understands “forming a new compound” as claimed to require the actual, physical creation of a compound, and not simply the creation of a theoretical, predicted compound stored in computer memory. However, it is unclear to one of ordinary skill in the art as to how a computer implemented method, performed by a hardware processer, would create a physical compound. Thus, the claim is left indefinite. In order to facilitate compact prosecution, the examiner will interpret the claim in its present state as “create instructions to form a new compound based on the prediction of the objective variable y as constituent element of the new compound.” 
Claim 18 recites similar language as claim 6 and is rejected for at least the same reasons therein.

Claim 7 requires “replacing a mixture component of the probabilistic model with one or more neural networks.” However, claim 1 does not require a probabilistic model containing a mixture component, and it is unclear as to exactly which aspect of the probabilistic model is a “mixture component”. As such, there is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites similar language as claim 6 and is rejected for at least the same reasons therein.

Claim 11 requires “The computer-implemented method of claim 1, wherein the hidden variable is provided in a form of ni,t,d, where ni is a binary variable representing the assignation of the d-th function to the t-th feature vector in the i-th data such that [Sum]d nit,a = 1.” However, no “hidden variable” has been cited in claim 1. As such, there is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner has interpreted the claim as “The computer-implemented method of claim 1, wherein a hidden variable is provided in a form of ni,t,d, where ni is a binary variable representing the assignation of the d-th function to the t-th feature vector in the i-th data such that [Sum]d rit,a = 1.”


Claim 12 requires “The computer-implemented method of claim 1, further comprising discarding the object on a basis of contamination of the object, responsive to the prediction of the objective variable involving an element unexpected as a part of the object.” However, no “object” has been cited in claim 1. As such, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner has interpreted the claim in its present state as “The computer-implemented method of claim 1, further comprising discarding a predicted object 

Claim 13 requires “…predicting, by the hardware processor, the objective variable y as a chemical property of the compound based on the probabilistic prediction model y*.” However, no “compound” has been claimed in claim 13. As such, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner has interpreted the claim in its present state as “…predicting, by the hardware processor, the objective variable y as a chemical property of the object based on the probabilistic prediction model y*.”

Claim 20 recites similar language as claim 13 and is rejected for at least the same reasons therein.

Claims 14-17 are rejected based on their dependency from an above-rejected claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-17, and 20 are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 analysis: 
In the instant case, the claims are directed to a method (Claims 1-12), manufacture (Claims 13-19), and machine (Claim 20). Thus, each of the claims falls within one of the four statutory categories.

Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes (including an observation, evaluation, judgement and opinion)” and “Mathematical calculations”. Thus, each of the claims must be analyzed under Steps 2A prong 1, 2A prong 2, and 2B. Additional elements requiring prong two and/or step 2B analysis are marked in italics.

As per claim 1, Step 2A Prong 1: A computer-implemented method for creating a prediction model that predicts chemical properties of a compound from sequence data as a set of feature vectors describing the compound, the sequence data comprising multiple data sequences, the method comprising: 
generating, by a hardware processor, a probabilistic prediction model y* for predicting an objective variable y and learned using Bayesian criterion and variational approximation;
configuring, by the hardware processor, the probabilistic prediction model y* to (i) assign one of multiple prediction functions for each of the feature vectors extracted from the sequence data, (ii) identify a relationship between a t-th vector in an i-th data and the objective variable y, and (iii) identify similarities of relationships between the feature vectors and the objective variable y (This is evaluation, a mental process);
identifying, by the hardware processor using the probabilistic prediction model y*, a sequence length which is variable between the multiple data sequences (This is observation, a mental process); and 
predicting, by the hardware processor, the objective variable y as a chemical property of the compound based on the probabilistic prediction model y* (This is evaluation, a mental process).
Step 2A Prong 2: The additional elements, when the claim is taken as a whole, are not sufficient to integrate the judicial exception into a practical application. 
Per the element A computer-implemented method for creating a prediction model that predicts chemical properties of a compound from sequence data as a set of feature vectors describing the compound, the sequence data comprising multiple data sequences, the method comprising:, the preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to 
Per the element generating, by a hardware processor, a probabilistic prediction model y* for predicting an objective variable y and learned using Bayesian criterion and variational approximation;, the generation of a Gaussian prediction model corresponds to mere data gathering in conjunction with the abstract idea (MPEP 2106.05 (I)(A)(iii)). As such, the element constitutes the addition of insignificant extra-solution activity to the judicial exception, and does not integrate the judicial exception into a practical application.
Per the element [identifying, predicting, configuring] by a hardware processor… , the element corresponds to merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). Thus, the element is not sufficient to integrate the judicial exception (MPEP 2106.04(d)(I)).

Step 2B: The additional elements, when the claim is taken as a whole, do not amount to an inventive concept significantly more than the judicial exception. 
Per the element A computer-implemented method for creating a prediction model that predicts chemical properties of a compound from sequence data as a set of feature vectors describing the compound, the sequence data comprising multiple data sequences, the method comprising:, the preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory 
Per the element generating, by a hardware processor, a probabilistic prediction model y* for predicting an objective variable y and learned using Bayesian criterion and variational approximation;, the generation of a probabilistic/Gaussian prediction model corresponds to mere data gathering in conjunction with the abstract idea (MPEP 2106.05 (I)(A)(iii)). As such, the element constitutes the addition of insignificant extra-solution activity to the judicial exception, and does not amount to an inventive concept significantly more than the judicial exception.
Per the element [identifying, predicting, configuring] by a hardware processor, the element corresponds to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). Generally linking the 

	

As per claim 2, Step 2A Prong 1: The computer-implemented method of claim 1, wherein the probabilistic prediction model y* is learned using Bayesian criterion as follows: [Eq. 1] where X is a set of input sequences in training data, Y = {y}& is the set of objective variables in the training data, {Xi}1 is a set of input sequences in the training data, and O is a set of parameters to be learned. This is a mathematical concept.
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 3, Step 2A Prong 1: The computer-implemented method of claim 1, wherein the probabilistic model is as follows: where X is a set of input sequences in training data, Y = {y}& is the set of objective variables in the training data, {Xi}1 is a set of input sequences in the training data, and O is a set of parameters to be learned. This is a mathematical concept.
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 4, Step 2A Prong 1: The computer-implemented method of claim 1, repeating the method to predict another objective variable y' as another property of the compound relative to a different prediction function than that used to predict the object variable y. This is evaluation, a mental process.
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 5, Step 2A Prong 1: The computer-implemented method of claim 1, wherein the probabilistic model is a Gaussian model. This constitutes data gathering, as previously evaluated in claim 1.
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 8, Step 2A Prong 1: The computer-implemented method of claim 1, further comprising assigning a prediction function by an estimation of a hidden variable that explicitly represents an assignation of the prediction function from among a plurality of available prediction functions. This is evaluation, a mental process.
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 9, Step 2A Prong 1: The computer-implemented method of claim 8, wherein said predicting step comprises calculating a summation of outputs of the assigned ones of the plurality of available prediction functions. This is a mathematical calculation.
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 10, Step 2A Prong 1: The computer-implemented method of claim 8, wherein the estimation represents roles of each of the feature vectors in each i-th data. This is evaluation, a mental process.
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per Claim 11, Step 2A Prong 1: The computer-implemented method of claim 1, wherein the hidden variable is provided in a form of r1i,t,d, where 71i is a binary variable representing the assignation of the d-th function to the t-th feature vector in the i-th data such that Xd rit,a = 1. This is a mathematical concept.
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 12, Step 2A Prong 1: The computer-implemented method of claim 1, further comprising discarding the object on a basis of contamination of the object, responsive to the prediction of the objective variable involving an element unexpected as a part of the object.
Step 2A Prong 2: The element further comprising discarding the object on a basis of contamination of the object, responsive to the prediction of the objective variable involving an element unexpected as a part of the object corresponds to the insignificant extra-solution activity of mere data gathering (MPEP 2106.05(g)), and does not cause the claim, when taken as a whole, to integrate into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The element further comprising discarding the object on a basis of contamination of the object, responsive to the prediction of the objective variable involving an element unexpected as a part of the object corresponds to the well-understood, routine, and conventional activity of the storing and retrieving of information in memory, and thus cannot 

As per claim 13, Step 2 Prong 1: A computer program product for predicting properties of an object from sequence data describing the object, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: 
generating, by a hardware processor, a probabilistic prediction model y* for predicting an objective variable y and learned using Bayesian criterion and variational approximation configuring, by the hardware processor, the probabilistic prediction model y* to (i) assign one of multiple prediction functions for each of the feature vectors extracted from the sequence data and (ii) identify a relationship between a t-th feature vector in an i-th data and the objective variable y, and (iii) identify similarities of relationships between the feature vectors and the objective variable Y; identifying, by the hardware processor using the probabilistic prediction model y*, a sequence length which is variable between the multiple data sequences; and predicting, by the hardware processor, the objective variable y as a chemical property of the compound based on the probabilistic prediction model y* (Previously analyzed in claim 1).
Step 2 Prong 2: Per the element A computer program product for predicting properties of an object from sequence data describing the object, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:, the preamble is deemed insufficient to 
Step 2B: Per the element A computer program product for predicting properties of an object from sequence data describing the object, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:, the preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the 

Claim 14 is a program product claim corresponding to method claim 2. Claim 14 is rejected for the same reasons as claim 2. 

Claim 15 is a program product claim corresponding to method claim 3. Claim 15 is rejected for the same reasons as claim 3.

Claim 16 is a program product claim corresponding to method claim 4. Claim 16 is rejected for the same reasons as claim 4. 

Claim 17 is a program product claim corresponding to method claim 5. Claim 17 is rejected for the same reasons as claim 5.

As per claim 20, Step 2 Prong 1: A computer processing system for predicting properties of an object from sequence data describing the object, the computer processing system comprising: a memory for storing program code; and a hardware processor for executing the program code to: 
generate a probabilistic prediction model y* for predicting an objective variable y and learned using Bayesian criterion and variational approximation; configure the probabilistic prediction model y* to (i) assign one of multiple prediction functions for each of the feature vectors extracted from the sequence data and (ii) identify a relationship between a t-th feature vector in an i-th data and the objective variable y, and (iii) identify similarities of relationships between the feature vectors and the objective variable y; identify, using the probabilistic prediction model y*, a sequence length which is variable between the multiple data sequences; and predict the objective variable y as a chemical property of the compound based on the probabilistic prediction model y*. (Previously analyzed in claim 1).
Step 2 Prong 2: Per the element A computer processing system for predicting properties of an object from sequence data describing the object, the computer processing system comprising: a memory for storing program code; and a hardware processor for executing the program code to:, the preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.).
Step 2B: Per the element A computer processing system for predicting properties of an object from sequence data describing the object, the computer processing system comprising: a memory for storing program code; and a hardware processor for executing the program code to:, the preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7, 11, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Phoenics: A Bayesian Optimizer for Chemistry” to Hase et al (hereinafter, Hase) in view of US 20190172584 A1 to Athey et al (hereinafter, Athey).

As per claim 1, Hase teaches A computer-implemented method for creating a prediction model that predicts chemical properties of a compound from sequence data as a set of feature vectors describing the compound, the sequence data comprising multiple data sequences, the method comprising (p.1134, Abstract, “We report Phoenics, a probabilistic global optimization algorithm identifying the set of conditions of an experimental or computational procedure which satisfies desired targets… We showcase the applicability of Phoenics on the Oregonator, a complex case-study describing a nonlinear chemical reaction network. Despite the large search space, Phoenics quickly identifies the conditions which yield the desired target dynamic behavior.”): 
generating, by a hardware processor, a probabilistic prediction model y* for predicting an objective variable y and learned using Bayesian criterion and variational approximation (p.1136, right column, “We suggest to use BNNs to estimate the parameter kernel ;
configuring, by the hardware processor, the probabilistic prediction model y* to (i) assign one of multiple prediction functions for each of the feature vectors extracted from the sequence data, (ii) identify a relationship between a t-th vector in an i-th data and the objective variable y, and (iii) identify similarities of relationships between the feature vectors and the objective variable y (p.1135, right column, “Bayesian optimization is a gradient-free strategy for the global optimization of possibly noisy black-box functions, which we denote with f from hereon. 27−30 It consists of two major steps: (i) construct a surrogate to f and (ii) propose new parameter points for querying f based on this probabilistic approximation. In the first step, the surrogate model is constructed by conditioning f on a prior ϕprior(θ) over the functional form, which is described by parameters θ. The parameters θ of the prior distribution are refined based on observations of n pairs Dn ={Xk, Fk}nk=1 of parameter values xk, denoting, for instance, ;
predicting, by the hardware processor, the objective variable y as a chemical property of the compound based on the probabilistic prediction model y* (p. 1141, right column, “In particular, we demonstrate how Phoenics can be employed to propose a set of conditions for an experimental procedure. The experimental procedure can then be executed with the proposed conditions, and the results of the procedure are reported back to Phoenics. With this feedback, .


Hase discloses a probabilistic prediction model, but does not explicitly teach identifying, by the hardware processor using the probabilistic prediction model y*, a sequence length which is variable between the multiple data sequences.

Athey teaches identifying, by the hardware processor using the probabilistic prediction model y*, a sequence length which is variable between the multiple data sequences ([0104] “This map may be generated with “bins” representing fixed lengths of DNA sequences, or bins representing cutsite increments or collections thereof, or functional elements such as genes, chromatin state segments, loop domains, chromatin domains, TADs, etc. Contacts may be discerned with thresholding in a variety of normalization modes for distances, overall contact propensity, and other elements. For example, in the case of bins which are not fixed in .

Hase and Athey are analogous art because they are both directed to the application of machine learning to chemistry. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hase’s chemical property prediction system with Athey’s chemical sequence length measurement. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to more accurately model the properties of a given chemical compound, which can be accomplished by accounting for the sequence length of said compound (Athey, [0110] “More specifically, to filter out a portion of the permissive candidate variants to generate the subset of intermediate candidate variants (block 410), genomic regions around the permissive candidate variants are evaluated for regulatory function (block 408 a), to determine whether their sequence contexts (e.g., alleles) influence the regulatory function (variant dependence) (block 408 b), and to determine their target genes (block 408 c).”).
	

As per claim 4, the combination of Hase and Athey thus far teaches The computer-implemented method of claim 1.
Hase teaches repeating the method to predict another objective variable y' as another property of the compound relative to a different prediction function than that used to predict the object variable y (p.1138, left column, “As chemical reactions are time-consuming to evaluate, we therefore assess the performance of each of these three algorithms on a set of 15 benchmark functions covering a large range of qualitatively diverse response surfaces for problems in chemistry. The employed functions are well-established benchmarks and include continuous and convex, nonconvex, or discrete functions with possibly multiple global minima. A complete list of the employed objective functions as well as their global minima is provided in the Supporting Information (see Table S.1).” Examiner Note: Hase discloses repeating their method on a different objective function, where each objective function searches for a different objective variable.).

As per claim 5, the combination of Hase and Athey thus far teaches The computer-implemented method of claim 1.
Hase teaches wherein the probabilistic model is a Gaussian model (p.1136, left column, “A popular choice for modeling the functional prior ϕprior on the objective function are Gaussian processes (GPs),30,31,50,58 and random forests (RFs).33−35,59 GPs associate every point in the parameter domain with a normally distributed random variable. These normal distributions are then constructed via a similarity measure between observations given by a kernel function. A GP therefore provides a flexible way of finding analytic approximations to the objective function”).


As per claim 7, the combination of Hase and Athey thus far teaches The computer-implemented method of claim 1.

Hase teaches further comprising replacing a mixture component of the probabilistic model with one or more neural networks (p. 1136, left column, “Recently, Bayesian neural networks (BNNs) have been employed for Bayesian optimization,37,38 retaining the flexibility of GPs at a computational scaling comparable to RFs. In contrast to traditional neural networks, weights and biases for neurons in BNNs are not single numbers but instead sampled from a distribution. BNNs are trained by updating the distributions from which weights and biases are sampled.” p.1137, right column, “We suggest to use BNNs to estimate the parameter kernel density from the observed parameter points in an autoencoder-like architecture. As such, the BNN is used to nonlinearly estimate the density of the observed parameter points x (see Figure 1b).” Examiner Note: Hase’s BNN, used to estimate density, is seen as equivalent to a mixture component of a probabilistic model.). 


As per claim 11, the combination of Hase and Athey thus far teaches The computer-implemented method of claim 1. 
Hase teaches The computer-implemented method of claim 1, wherein the hidden variable is provided in a form of ni,t,d, where ni is a binary variable representing the assignation of the d-th function to the t-th feature vector in the i-th data such that [Sum]dni,t,d = 1 (p.1135, right column, “Bayesian optimization is a gradient-free strategy for the global optimization of possibly noisy black-box functions, which we denote with f from hereon. 27−30 It consists of two major steps: (i) construct a surrogate to f and (ii) propose new parameter ϕprior(θ) over the functional form, which is described by parameters θ. The parameters θ of the prior distribution are refined based on observations of n pairs Dn ={Xk, Fk}nk=1 of parameter values xk, denoting, for instance, experimental conditions, and corresponding objective function values f k = f (xk), denoting the experimental responses such as reaction yield.” p. 1136, left column, “GPs associate every point in the parameter domain with a normally distributed random variable. These normal distributions are then constructed via a similarity measure between observations given by a kernel function. A GP therefore provides a flexible way of finding analytic approximations to the objective function.” p.1136, right column, “We suggest to use BNNs to estimate the parameter kernel density from the observed parameter points in an autoencoder-like architecture. As such, the BNN is used to nonlinearly estimate the density of the observed parameter points x (see Figure 1b). A particular realization of the BNN represents a map projecting parameter points into the parameter space, i.e, BNN: Rd → Rd. Thereby, we can construct an estimate to the parameter kernel density, which corresponds to a particular observed objective function value” Figure 1. Examiner Note: The examiner sees the construction of a surrogate model f as equivalent to the extraction of feature vectors from sequence data, and the selection of (a) parameter point(s) for querying said surrogate model as equivalent to assigning (a) prediction function to that surrogate data. The examiner sees the identification of parameter values with corresponding objective function values as equivalent to identifying a relationship between a data point in a set of data with the objective function. The examiner recognizes that a computer system, in order to assign a relationship between a function and a data point, must include at least one binary variable representing the relationship between that function and data point, which is seen as equivalent to the claimed hidden variable.).

Claim 13 is a program product claim that implements the same features as method claim 1 and is therefore rejected for at least the same reasons therein. Claim 13 requires a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method (Athey [0227], “Unless specifically stated otherwise, discussions herein using words such as “processing,” “computing,” “calculating,” “determining,” “presenting,” “displaying,” or the like may refer to actions or processes of a machine (e.g., a computer) that manipulates or transforms data represented as physical (e.g., electronic, magnetic, or optical) quantities within one or more memories (e.g., volatile memory, non-volatile memory, or a combination thereof), registers, or other machine components that receive, store, transmit, or display information.”). 

Hase and Athey are analogous art because they are both directed to the application of machine learning to chemistry. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hase’s chemical property prediction system with Athey’s computer readable storage medium. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the flexibility of the method, which can be accomplished by applying the method to a storage method (Athey, [0226] “The performance of certain of the operations may be distributed among the one or more processors, not only residing within a single machine, but deployed across a number of machines. In some example embodiments, the one or more processors or processor-implemented modules may be located in a single geographic location (e.g., within a home environment, an office environment, or a server farm). In other example embodiments, the one or more processors or processor-implemented modules may be distributed across a number of geographic locations.”).

Claim 16 is a program product claim corresponding to method claim 4. Claim 16 is rejected for the same reasons as claim 4.
Claim 17 is a program product claim corresponding to method claim 5. Claim 17 is rejected for the same reasons as claim 5. 
Claim 19 is a program product claim corresponding to method claim 7. Claim 19 is rejected for the same reasons as claim 7.
Claim 20 is a system claim that implements the same features as method claim 1, and is therefore rejected for at least the same reasons as claim 1. Claim 20 requires a memory for storing program code; and a hardware processor for executing the program code to ((Athey [0227], “Unless specifically stated otherwise, discussions herein using words such as “processing,” “computing,” “calculating,” “determining,” “presenting,” “displaying,” or the like may refer to actions or processes of a machine (e.g., a computer) that manipulates or transforms data represented as physical (e.g., electronic, magnetic, or optical) quantities within one or more memories (e.g., volatile memory, non-volatile memory, or a combination thereof), registers, or other machine components that receive, store, transmit, or display information.”). Claim 20 is rejected for the same reasons as claim 1.
Hase and Athey are analogous art because they are both directed to the application of machine learning to chemistry. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hase’s chemical property prediction system with Athey’s computer readable storage medium. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase the flexibility of the method, which can be accomplished by applying the method to a storage method (Athey, [0226] “The performance of 

Claims 2-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over “Phoenics: A Bayesian Optimizer for Chemistry” to Hase et al (hereinafter, Hase) in view of US 20190172584 A1 to Athey et al (hereinafter, Athey), further in view of “A Survey of Statistical Models for Reverse Engineering Gene Regulatory Networks” to Huang et al (hereinafter, Huang).

As per claim 2, the combination of Hase and Athey thus far teaches the computer-implemented method of claim 1. 

The combination of Hase and Athey discloses a probabilistic model learned using Bayesian criteria, but does not explicitly teach wherein the probabilistic prediction model y* is learned using Bayesian criterion as follows: y* (X,Y,{Xi}Ni = 1) = argminy* [integral]p(y, X, Y, {Xi}Ni = 1, 0)(y* - y)2 dy dX dY d{Xi}Ni = 1 d0 = [integral]p(y|X, Y, {Xi}Ni = 1)ydy, where X is a set of input sequences in training data, Y = {yi}Ni = 1 is the set of objective variables in the training data, {Xi}Ni = 1, is a set of input sequences in the training data, and 0 is a set of parameters to be learned.
wherein the probabilistic prediction model y* is learned using Bayesian criterion as follows: y* (X,Y,{Xi}Ni = 1) = argminy* [integral]p(y, X, Y, {Xi}Ni = 1, 0)(y* - y)2 dy dX dY d{Xi}Ni = 1 d0 = [integral]p(y|X, Y, {Xi}Ni = 1)ydy, where X is a set of input sequences in training data, Y = {yi}Ni = 1 is the set of objective variables in the training data, {Xi}Ni = 1, is a set of input sequences in the training data, and 0 is a set of parameters to be learned (Section 3, “Probabilistic Boolean Networks, page 9, “p(xt+1∣xt,θ,S)=∏i=1G∑k∈Kip(xi,t+1∣xt,θi,t+1,f(i)k)c(i)k” Examiner Note: The model required by the claim is cited as equivalent to “[integral]p(y|X, Y, {Xi}Ni = 1)ydy”. The model recited by Huang, “∏i=1G∑k∈Kip(xi,t+1∣xt,θi,t+1,f(i)k)c(i)k” is a functional equivalent recited to sum over discrete values, rather than a continuous integral. Adapting the model to perform a continuous summation is a mathematical operation that would be obvious to one of ordinary skill in the art. Thus, when Huang is applied to the combination of Hase and Athey, the resulting system would learn the probabilistic model y* according to the above recited equation.).
Hase, Athey, and Huang are analogous art because they are all directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the chemical property prediction system and sequence length measurement of Hase and Athey with Huang’s probabilistic model. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to accurately model the chemical compounds of the system, which can be accomplished through use of proper mathematical models (Huang, p. 3-4, “The problem of uncovering GRNs falls within the framework of system identification and is a traditional inverse problem. A difficulty unique to uncovering GRNs is the enormous scale of the problem involving hundreds or even thousands of genes, not to mention the nonlinearity and dynamics of regulation, inherent experimental errors, noisy readouts of expression levels, and many 

As per claim 3, the combination of Hase and Athey teaches The computer-implemented method of claim 1.
The combination of Hase and Athey does not explicitly teach wherein the probabilistic model is as follows: p(y|X, {wd}Dd=0, B, {nt}Tt=0) = Gauss(y|SumdSumtwdnt,dxt, 1/B), p(xt|{wd}Dd=0, {Cd}Dd=0,nt) = SumdGauss(xt|ud, 1/Ed)nt,d p(nt|nt-1, kt,t-1,lamdat,d) = exp(-kt,t-1(1-nTtnt-1) – Sumdlamdat,d(1-nt,d)) p(w) = Automatic Relevance Determination (ARD) prior in Bayesian sparse learning, and p(fi, , K, )-independent Gamma distributions to restrict the set of parameters to be learned to positive values. where X is a set of input sequences in training data, y is an objective variable in the training data, {Xi}N1 is a set of input sequences in the training data, and t denotes the t-th feature vector, ij denotes a binary variable representing assigning a d-th function to the t-th feature vector in the i-th data, and w, B, u, c, k, and lamda are parameters to be learned.

Huang teaches wherein the probabilistic model is as follows: p(y|X, {wd}Dd=0, B, {nt}Tt=0) = Gauss(y|SumdSumtwdnt,dxt, 1/B), p(xt|{wd}Dd=0, {Cd}Dd=0,nt) = SumdGauss(xt|ud, 1/Ed)nt,d p(nt|nt-1, kt,t-1,lamdat,d) = exp(-kt,t-1(1-nTtnt-1) – Sumdlamdat,d(1-nt,d)) p(w) = Automatic Relevance Determination (ARD) prior in Bayesian sparse learning, and p(fi, , K, )-independent Gamma distributions to restrict the set of parameters to be learned to positive values. where X is a set of input sequences in training data, y is an objective variable in the training data, {Xi}N1 is a set of input sequences in the training data, and t denotes the t-th feature vector, ij denotes a binary variable representing assigning a d-th function to the t-th feature vector in the i-th data, and w, B, u, c, k, and lamda are parameters to be learned (p.13 “p(xi,t+1∣xt,θ,S)=(2πσ2i)−1/2exp(−12σ2i∣xi,t+1−μ(xt)∣2), p(xi,t+1,xj,t∣θ,S)=1Me∑iMeς−2Υ(ς−1∣z−z(me)∣)” Examiner Note: The examiner sees the equations recited by Huang as functional equivalents to those required by the claim. The examiner further notes that training a model with training data, the objective variable, set of input sequences, and binary variable have all been taught by the combination of Hase and Athey, recited above. When Huang is applied to the combination of Hase and Athey, the resulting system would learn the above functions as the probabilistic model.).
Hase, Athey, and Huang are analogous art because they are all directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the chemical property prediction system and sequence length measurement of Hase and Athey with Huang’s probabilistic model. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to accurately model the chemical compounds of the system, which can be accomplished through use of proper mathematical models (Huang, p. 3-4, “The problem of uncovering GRNs falls within the framework of system identification and is a traditional inverse problem. A difficulty unique to uncovering GRNs is the enormous scale of the problem involving hundreds or even thousands of genes, not to mention the nonlinearity and dynamics of regulation, inherent experimental errors, noisy readouts of expression levels, and many unobserved factors. Obviously, the task calls for proper mathematical models and powerful inference algorithms.”).

Claim 14 is a program product claim that implements the same features as method claim 2 and is therefore rejected for at least the same reasons therein.
Claim 15 is a program product claim that implements the same features as method claim 3 and is therefore rejected for at least the same reasons therein.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Phoenics: A Bayesian Optimizer for Chemistry” to Hase et al (hereinafter, Hase) in view of US 20190172584 A1 to Athey et al (hereinafter, Athey), further in view of US 20180071425 A1 to Jin et al (hereinafter, Jin).

As per claim 6, the combination of Hase and Athey thus far teaches The computer-implemented method of claim 1.

The combination of Hase and Athey discloses the prediction of an objective variable y as a constituent element of a compound, but does not explicitly teach further comprising forming a new compound based on the prediction of the objective variable y as constituent element of the new compound.
Jin teaches further comprising forming a new compound based on the prediction of the objective variable y as constituent element of the new compound ([0070] “While many ready-made (pre-prepared) fragrance, or flavor substances (either referred to as “scent”) can be stored for delivery (without blending) to users of devices incorporating the presently disclosed embodiments, an unlimited number of scents can also be rapidly created and generated, on-demand, according to formulae (and other instructions) by blending basic chemical ingredients (incorporating odor generating chemicals), to create scent compounds (the foregoing action referred to as “compounding”” [0146] “Device software that interprets moving or still image(s) of the user can identify user emotion, behavior, intention, or nervous system state, as well as patterned tendencies .
Hase, Athey, and Jin are analogous art because they are all directed to chemical applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the chemical property prediction system and sequence length measurement of Hase and Athey with Jin’s chemical compounding instructions. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase flexibility of the system, which can be accomplished through on-demand synthesis of a predicted compound (Jin, [0003] “Rapidly switchable, compact blendable fluid control offers the promise for on-demand synthesis of 


Claim 18 is a program product claim that implements the same features as method claim 6 and is therefore rejected for at least the same reasons therein.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Phoenics: A Bayesian Optimizer for Chemistry” to Hase et al (hereinafter, Hase) in view of US 20190172584 A1 to Athey et al (hereinafter, Athey), further in view of US 20150317589 A1 to Anderson et al (hereinafter, Anderson).

As per claim 8, the combination of Hase and Athey thus far teaches The computer-implemented method of claim 1.
Neither Hase nor Athey explicitly teach further comprising assigning a prediction function by an estimation of a hidden variable that explicitly represents an assignation of the prediction function from among a plurality of available prediction functions.

 further comprising assigning a prediction function by an estimation of a hidden variable that explicitly represents an assignation of the prediction function from among a plurality of available prediction functions ([0116] “In an exemplary embodiment, MAPE can be used from the previous to select the best model for each day. In an exemplary embodiment, the Machine Learning Forecasting Model 213 can run an ensemble of machine learning and statistical models and select the best performing model to use at each forecasting time interval. In another exemplary embodiment, the Machine Learning Forecasting Model 213 can apply a combining rule, such as a majority rule, to select a model.” Examiner Note: Hase teaches the use of a plurality of prediction functions, but does not specifically disclose the assignation of the prediction function. Anderson teaches the selection of a model from a plurality of models based on an estimation [of performance]. The examiner recognizes that, in order for a computer system to select a model from a plurality of models, the computer system must have at least one binary digit representing the selection of that particular model. When Anderson is applied to the combination of Hase and Athey, the resulting combination would assign (i.e., select) a prediction function using a variable representing the selection of that prediction function from the plurality of available prediction functions.).

Hase, Athey, and Anderson are analogous art because they are all directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hase’s chemical property prediction system with Athey’s chemical sequence length measurement, and Anderson’s model selection. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to more accurately model the properties of a given chemical compound, which can be accomplished by selecting the best 

As per claim 9, the combination of Hase, Athey, and Anderson thus far teaches The computer-implemented method of claim 8.
Hase teaches wherein said predicting step comprises calculating a summation of outputs of the assigned ones of the plurality of available prediction functions (p.1137, column, “We formulate the approximation to the objective function as an ensemble average of the observed objective function values f k taken over the set of computed kernel densities pk(x) (see eq 2).64,65 In this ensemble average, each of the constructed distributions pk(x) is rescaled by the value of the objective function f k observed for the parameter point xk (Figure 1c).” Examiner Note: An ensemble average is considered equivalent to calculating a summation of outputs.).

As per claim 10, the combination of Hase, Athey, and Anderson thus far teaches The computer-implemented method of claim 8.
Hase teaches wherein the estimation represents roles of each of the feature vectors in each i-th data (p.1135, right column, “Bayesian optimization is a gradient-free strategy for the global optimization of possibly noisy black-box functions, which we denote with f from hereon. 27−30 It consists of two major steps: (i) construct a surrogate to f and (ii) propose new parameter points for querying f based on this probabilistic approximation. In the first step, the surrogate model ϕprior(θ) over the functional form, which is described by parameters θ. The parameters θ of the prior distribution are refined based on observations of n pairs Dn ={Xk, Fk}nk=1 of parameter values xk, denoting, for instance, experimental conditions, and corresponding objective function values f k = f (xk), denoting the experimental responses such as reaction yield.” p. 1136, left column, “GPs associate every point in the parameter domain with a normally distributed random variable. These normal distributions are then constructed via a similarity measure between observations given by a kernel function. A GP therefore provides a flexible way of finding analytic approximations to the objective function.” p.1136, right column, “We suggest to use BNNs to estimate the parameter kernel density from the observed parameter points in an autoencoder-like architecture. As such, the BNN is used to nonlinearly estimate the density of the observed parameter points x (see Figure 1b). A particular realization of the BNN represents a map projecting parameter points into the parameter space, i.e, BNN: Rd → Rd. Thereby, we can construct an estimate to the parameter kernel density, which corresponds to a particular observed objective function value” Figure 1.  Examiner Note: Hase’s estimation of a parameter to an objective function using density is seen as equivalent to estimating the role of that parameter in the objective function.).



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Phoenics: A Bayesian Optimizer for Chemistry” to Hase et al (hereinafter, Hase) in view of US 20190172584 A1 to Athey et al (hereinafter, Athey), further in view of “Adversarial Machine Learning” to Huang et al (hereinafter, L. Huang).

As per claim 12, the combination of Hase and Athey thus far teaches The computer-implemented method of claim 1.
Hase does not explicitly disclose further comprising discarding the object on a basis of contamination of the object, responsive to the prediction of the objective variable involving an element unexpected as a part of the object.
L. Huang teaches further comprising discarding the object on a basis of contamination of the object, responsive to the prediction of the objective variable involving an element unexpected as a part of the object (p.51, right column 3.5.1, “For example, for SpamBayes we explored such a sanitization technique called the Reject On Negative Impact (RONI) defense [48], a technique that measures the empirical effect of adding each training instance and discards instances that have a substantial negative impact on classification accuracy” Examiner Note: L. Huang teaches the removal of data based on that data negatively impacting the system. The combination of Hase and Athey teach the prediction of objective variables in an element. When L. Huang is applied to the combination of Hase and Athey, the resulting system would, based on the prediction of a negatively impacting (i.e., unwanted) element in an object, discard the object.).
Hase, Athey, and L. Huang are analogous art because they are all directed to machine learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hase’s chemical property prediction system with Athey’s chemical sequence length measurement, and L Huang’s unwanted element detection. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to improve consistency of the system, which can be accomplished by removing objects that negatively affect it (L. Huang, [0094] “. The defender applies both classifiers to a quiz set of instances with known labels and measures the difference in accuracy between the two classifiers. If adding the candidate instance to the training set .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Automatic Chemical Design Using a Data-Driven Continuous Representation of Molecules” to Gomez et al, “Constrained Bayesian Optimization for Automatic Chemical Design” to Griffiths et Hernandez, “Mol2vec: Unsupervised Machine Learning Approach with Chemical Intuition” to Jaeger et al, and US 20170200265 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 9:30-18:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/P.G.S./Examiner, Art Unit 2126   
                                                                                                                                                                                         /NICHOLAS KLICOS/Primary Examiner, Art Unit 2145